I concur in affirming the judgment, but I vigorously dissent from that part of the opinion overruling Coburn v.Bartholomew, 50 Utah 566, 167 P. 1156; National Bank v.James Pingree Co., 62 Utah 259, 218 P. 552; United StatesFidelity  Guaranty v. Malia, Bank Com'r, 87 Utah 426,49 P.2d 954, holding that a pledge came within Sec. 104-55-1, U.C.A. 1943. The statute was so interpreted in *Page 572 
1917, and reiterated in 1923 and in 1935. During that period the legislature has met fifteen times, and has reenacted the section without change after the interpretation placed upon it by this court. To take the position now that such interpretation is wrong and put a new and different interpretation on the statute can be nothing other than judicial legislation. Especially is that so where the cause before us does not require or involve the construction of the statute. The prevailing opinion seemingly does not consider all of the statute in construing it. It apparently had its origin in 1888. See Comp. Laws Utah, 1888, Sec. 3460.S606. The next section 3461.S607 which is 104-55-4 U.C.A. 1943 makes it clear that the former section covers not only mortgages but liens and encumbrances. I do not understand the prevailing opinion to hold that a pledge is not in the nature of lien for security. When we read the whole statute, and not just one section, the argument in the opinion of Mr. Justice WADE, that the term "mortgage" does not cover all "secured debts," loses its potency. It becomes evident from the statute itself that the section covers not only mortgages but all liens and encumbrances.
I think, moreover, that construction of this statute is not necessary to a proper resolution of the issues herein presented. When Peters made his loan from Dr. Spencer, he secured the debt and the note evidencing the same by the pledge of the diamond. The note, not being paid, judgment was taken thereon without foreclosure of the lien of the pledge. The validity of this personal judgment is not involved. Its existence as a valid subsisting judgment is admitted by the pleadings, and in the present action, a suit to renew that judgment, defendant seeks to compel a resort to the security given for the original note. But the original obligation was merged in the judgment and thereafter ceased to exist. Adams v. Davies, 107 Utah 579, 156 P.2d 207. A personal judgment on a secured obligation could only be taken upon exhaustion or loss of the security. Bacon v. Raybould,4 Utah 357, 10 P. 481, 11 P. 510; National Bank v. James PingreeCo., supra; United States F.  G. Co. *Page 573 
v. Malia, supra; Smith v. Jarman, 61 Utah 125, 211 P. 962;Coburn v. Bartholomew, supra; Boucofski v. Jacobesen,36 Utah 165, 104 P. 117, 26 L.R.A., N.S. 898. Since the existence and validity of Leitzell's personal judgment is admitted, it must be assumed that if the debt upon which that judgment was taken had been secured, the security was worthless or had been exhausted. Since we have here as a cause of action a personal judgment, the validity of which is not challenged, the question as to whether there was security which must be exhausted before that personal judgment could be entered was settled and determined by the entry of that judgment. Since the question of security to be first exhausted could and should be urged and litigated in that action, it cannot now be raised. The right to a personal judgment, a judgment without security except the creditor's general assets, is res adjudicata. Everill v.Swan, 20 Utah 56, 57 P. 716; Baum v. Gee, 63 Utah 168,224 P. 440. The right, therefore, of Campbell, plaintiff herein, as successor to Leitzell, the original judgment creditor, to renew that judgment as a personal judgment is evident.
Furthermore, when the creditor elected to take a personal judgment without resort to his security, he must be held to have waived the priority on the security, which then became a part of the general assets of the debtor, and subject to the claims of any creitor. Since the debtor acquiesced in such waiver, and the entry of the judgment, he cannot now be heard to say that the judgment creditor may not resort to any of the debtor's assets not exempt from execution.
If the debtor is dissatisfied with the present situation with respect to the diamond originally pledged as security for the note, he may pay the debt and claim return of the pledge; or he might institute an action to recover possession of the diamond as wrongfully withheld since there is now no debt for which it is security. As to whether in such independent suit, brought at the instance of the debtor, he could recover possession of the pledge without payment of his obligation we indicate no opinion. That question is not here. *Page 574 
But such procedure would probably provide an opportunity for determination of the question. Certainly the present action should not determine the right of either the creditor or the debtor to the possession of the diamond.
For the reasons herein indicated, and those only, I concur in affirming the judgment.
TURNER, Justice, concurs in the views expressed by Mr. Chief Justice LARSON.